Name: 83/459/EEC: Commission Decision of 4 July 1983 supplementing Decision 79/833/EEC and laying down, for the purposes of the survey on the structure of agricultural holdings for 1979/80, the Community outline of a schedule of tables, the standard code and rules for the transcription on to magnetic tape of the data contained in those tables
 Type: Decision_ENTSCHEID
 Subject Matter: information technology and data processing;  information and information processing;  agricultural activity;  economic analysis;  farming systems
 Date Published: 1983-09-12

 Avis juridique important|31983D045983/459/EEC: Commission Decision of 4 July 1983 supplementing Decision 79/833/EEC and laying down, for the purposes of the survey on the structure of agricultural holdings for 1979/80, the Community outline of a schedule of tables, the standard code and rules for the transcription on to magnetic tape of the data contained in those tables Official Journal L 251 , 12/09/1983 P. 0001 - 0023 Spanish special edition: Chapter 03 Volume 28 P. 0211 Portuguese special edition Chapter 03 Volume 28 P. 0211 +++++( 1 ) OJ NO L 35 , 4 . 2 . 1978 , P . 1 . ( 2 ) OJ NO L 259 , 15 . 10 . 1979 , P . 45 . ( 3 ) OJ NO L 194 , 28 . 7 . 1980 , P . 19 . COMMISSION DECISION OF 4 JULY 1983 SUPPLEMENTING DECISION 79/833/EEC AND LAYING DOWN , FOR THE PURPOSES OF THE SURVEY ON THE STRUCTURE OF AGRICULTURAL HOLDINGS FOR 1979/80 , THE COMMUNITY OUTLINE OF A SCHEDULE OF TABLES , THE STANDARD CODE AND RULES FOR THE TRANSCRIPTION ON TO MAGNETIC TAPE OF THE DATA CONTAINED IN THOSE TABLES ( 83/459/EEC ) THE COMMISSION OF THE EUROPEAN COMMUNITIES , HAVING REGARD TO THE TREATY ESTABLISHING THE EUROPEAN ECONOMIC COMMUNITY , HAVING REGARD TO COUNCIL REGULATION ( EEC ) NO 218/78 OF 19 DECEMBER 1977 ON THE ORGANIZATION OF A SURVEY ON THE STRUCTURE OF AGRICULTURAL HOLDINGS FOR 1979/80 ( 1 ) , AND IN PARTICULAR ARTICLES 7 AND 9 ( A ) THEREOF , WHEREAS PURSUANT TO ARTICLE 7 OF REGULATION ( EEC ) NO 218/78 MEMBER STATES ARE TO SET OUT THE RESULTS OF THE SURVEY IN THE FORM OF A SCHEDULE OF TABLES DRAWN UP IN ACCORDANCE WITH A COMMUNITY OUTLINE ; WHEREAS THIS OUTLINE IS TO BE DRAWN UP IN ACCORDANCE WITH THE PROCEDURE LAID DOWN IN ARTICLE 12 OF THE SAID REGULATION ; WHEREAS THE FIRST TWO PARTS OF THE SCHEDULE OF TABLES WERE ADOPTED BY COMMISSION DECISIONS 79/833/EEC ( 2 ) AND 80/722/EEC ( 3 ) ; WHEREAS THOSE PARTS MUST BE SUPPLEMENTED BY A SET OF TABLES RELATING TO THE CLASSIFICATION OF AGRICULTURAL HOLDINGS ON THE BASIS OF A COMMUNITY TYPOLOGY ; WHEREAS PURSUANT TO ARTICLE 9 ( A ) OF REGULATION ( EEC ) NO 218/78 THE MEMBER STATES ARE TO TRANSCRIBE THE RESULTS REFERRED TO IN ARTICLE 8 OF THE SAID REGULATION ON TO MAGNETIC TAPE IN ACCORDANCE WITH A PROGRAMME WHICH IS STANDARD FOR ALL MEMBER STATES ; WHEREAS THE METHOD AND PROGRAMME OF TRANSCRIPTION ARE TO BE DRAWN UP IN ACCORDANCE WITH THE PROCEDURE LAID DOWN IN ARTICLE 12 OF THE SAID REGULATION ; WHEREAS THE MEASURES PROVIDED FOR IN THIS DECISION ARE IN ACCORDANCE WITH THE OPINION OF THE STANDING COMMITTEE FOR AGRICULTURAL STATISTICS , HAS ADOPTED THIS DECISION : ARTICLE 1 THE TABLES SET OUT IN ANNEX 1 ARE HEREBY ADDED TO ANNEX 1 TO DECISION 79/833/EEC . ARTICLE 2 THE TABLE SET OUT IN ANNEX 2 IS HEREBY ADDED TO ANNEX 4 TO DECISION 79/833/EEC . ARTICLE 3 THIS DECISION IS ADDRESSED TO THE MEMBER STATES . DONE AT BRUSSELS , 4 JULY 1983 . FOR THE COMMISSION RICHARD BURKE MEMBER OF THE COMMISSION ANNEXES : SEE OJ NO L 251 OF 12 . 9 . 1983 .